DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 04/17/2020. Claims 1-9 are pending and examined below. 


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 04/27/2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-089116 application as required by 37 CFR 1.55.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0068158 A1 (“Elwart”).

Regarding claim 1, Elwart teaches a surrounding environment information acquiring device configured to acquire surrounding environment information relating to surrounding environment conditions of the vehicle (see at least [0031]), 
a vehicle information acquiring device configured to acquire vehicle information relating to conditions of the vehicle (see at least [0031] and [0036]), 
a driver information acquiring device configured to acquire driver information relating to conditions of a driver of the vehicle (see at least [0035]), 
a package selecting part configured to select a driving assistance package that packaging permissions for a plurality of driving assistance operations based on at least one of the surrounding environment information, the vehicle information, and the driver information (see at least [0035]), 
a package proposing part configured to propose the driving assistance package selected by the package selecting part to the driver (see at least [0046]), and 
an automated driving executing part configured to execute driving assistance operations for which performance is permitted in the driving assistance package proposed by the packaging proposing part and approved by the driver (see at least [0046]),  
the plurality of driving assistance operations include at least one of vision assistance functions and congestion assistance functions (see at least [0056]-[0057]).

Regarding claim 2, Elwart further teaches the plurality of driving assistance operations include the vision assistance functions and the congestion assistance functions (see at least [0060]).

Regarding claim 3, Elwart further teaches he plurality of driving assistance operations include the vision assistance functions, the congestion assistance functions and running assistance functions (see at least [0060]).

Regarding claim 9, Elwart further teaches the vehicle information acquiring device includes an acceleration sensor and an yaw rate sensor, the conditions of the vehicle are specified based on an acceleration of the vehicle detected by the acceleration sensor and a posture of the vehicle detected by the yaw rate sensor, and the package selecting part is configured to select the driving assistance package based on the vehicle information (see at least [0060]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068158 A1 (“Elwart”) in view of US 2018/0178800 A1 (“Ishi”).

Regarding claim 4, Elwart is not explicit on the package selecting part is configured to select the driving assistance package based on weather conditions during automated driving, however,
	Ishi discloses an information processing apparatus, an information processing method, and a recording medium where the package selecting part is configured to select the driving assistance package based on weather conditions during automated driving (see at least [0082] the map information may include additional map information indicating at least one of a traffic accident, a traffic jam, a road construction, a road surface condition, and weather on a map; the characteristics may include a state of a road at the installed place of the traffic mirror or a passage state of an object at the installed place of the traffic mirror; in the determining, the state of the road or the passage state of the object may be determined from the additional map information; and in the generating, the driving assist information based on the determined state of the road or the determined passage state of the object may be generated).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ishi with the system disclosed by Elwart in order to assist safe driving of vehicles at places such as intersections where the view from the vehicles is obstructed or restricted (Ishi, [0007]).

Regarding claim 6, Elwart is not explicit on the package selecting part is configured to select the driving assistance package based on road type during automated driving, however,
	Ishi discloses the package selecting part is configured to select the driving assistance package based on road type during automated driving (see at least [0082] the map information may include additional map information indicating at least one of a traffic accident, a traffic jam, a road construction, a road surface condition, and weather on a map; the characteristics may include a state of a road at the installed place of the traffic mirror or a passage state of an object at the installed place of the traffic mirror; in the determining, the state of the road or the passage state of the object may be determined from the additional map information; and in the generating, the driving assist information based on the determined state of the road or the determined passage state of the object may be generated).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ishi with the system disclosed by Elwart in 

Regarding claim 7, Elwart is not explicit on the package selecting part is configured to select the driving assistance package based on road conditions during automated driving, however,
	Ishi discloses the package selecting part is configured to select the driving assistance package based on road conditions during automated driving (see at least [0082] the map information may include additional map information indicating at least one of a traffic accident, a traffic jam, a road construction, a road surface condition, and weather on a map; the characteristics may include a state of a road at the installed place of the traffic mirror or a passage state of an object at the installed place of the traffic mirror; in the determining, the state of the road or the passage state of the object may be determined from the additional map information; and in the generating, the driving assist information based on the determined state of the road or the determined passage state of the object may be generated).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ishi with the system disclosed by Elwart in order to assist safe driving of vehicles at places such as intersections where the view from the vehicles is obstructed or restricted (Ishi, [0007]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068158 A1 (“Elwart”) in view of US 2015/0166062 A1 (“Johnson”).

Regarding claim 5, Elwart is not explicit on the package selecting part is configured to select the driving assistance package based on sunlight conditions during automated driving, however,
	Johnson discloses imaging systems or vision systems for vehicles where the package selecting part is configured to select the driving assistance package based on sunlight conditions during automated driving (see at least [0031] a blind spot detection function (to limit or prevent accidents during lane change maneuvers), an onramp assist function (to predict whether the equipped vehicle can accelerate enough to merge with existing traffic before the end of the onramp), a low speed CMB/pedestrian function (with a wider field of view to detect pedestrians that are relevant for impact while driving at very low speeds (such as around 1-2 m/s or thereabouts or more or less), a prevent running red lights function (such as by generating an alert and/or optionally braking the vehicle), an alert to go when a traffic light changes to green, a better lane detection function in low sun or low lighting conditions (with improved availability of lane information such as, for example, for LKA, LDW and the like), a trailer backup function (which is operable to automatically steer the vehicle based on a driver selected trajectory), an automatic parking (parallel, perpendicular) function with drive in control of longitudinal movement).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Johnson with the system disclosed by Elwart in order to detect the surrounding vehicles and determines the appropriate driving direction and speed for the subject vehicle to move the subject vehicle with the traffic flow and to adapt the driving of the subject vehicle to the surrounding vehicles and traffic flow (Johnson, [0009]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068158 A1 (“Elwart”) in view of US 2018/0079359 A1 (“Park”).

Regarding claim 8, Elwart is not explicit on the conditions of the driver are specified as any one of "sleepy", "tired", "overworked", "distracted" and "normal", and the package selecting part is configured to select the driving assistance package based on the driver information, however,
	Park discloses a vehicle control apparatus, a vehicle driving assistance apparatus, a mobile terminal and a control method where the conditions of the driver are specified as any one of "sleepy", "tired", "overworked", "distracted" and "normal", and the package selecting part is configured to select the driving assistance package based on the driver information (see at least [0314] the driving assistance apparatus 200 may be disposed on a front black box or rear black box provided within the vehicle or disposed on a room mirror, a front glass, a room lighting, a rear mirror, and the like. When the output direction of light is disposed toward an inside of the vehicle, the driving assistance apparatus 200 may provide notification information in such a manner that the output direction of light is directed toward a driver using light. For example, when it is determined that a driver is in a drowsy driving state, the driving assistance apparatus 200 may output light toward the driver).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Park with the system disclosed by Elwart in order to determine a collision possibility between the object and the vehicle based on the driving information associated with the driving of the vehicle and the information associated with the object to control the output unit to output notification information for notifying the collision possibility when there is a collision possibility between the vehicle and the object as a result of the determination (Park, [0033]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665